Citation Nr: 1424449	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to service connection for a headache disability, to include as secondary to traumatic brain injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran had active service from July to October 1991 and from October 2004 to November 2005.  He received the Combat Action Badge and Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for headaches as new and material evidence had not been received and denied entitlement to service connection for traumatic brain injury.

The Veteran requested a Board hearing before a Veterans Law Judge at the RO by video conference.  In November 2010, he was notified that his Board hearing had been scheduled for a date in December 2010.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of this letter was also sent to his representative.  The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn. See 38 C.F.R. § 20.704(d) (2013).

In April 2011, the Board granted the petition to reopen the claim of service connection for headaches and remanded the underlying claim as well as the claim of service connection for traumatic brain injury for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

VA treatment records include diagnoses of tension and migraine headaches.  Also, the Veteran contends that he has a current traumatic brain injury.  He claims that he was in close proximity to several explosions from improvised explosive devices in service and that he struck his head on the inside of his vehicle during at least one of these incidents.  Service treatment records include reports of headaches in June, September, and October 2005.  Such headaches have reportedly continued in the years since service.  The Veteran also claims that his headaches are due to exposure to mustard gas and sarin gas in service.

In its April 2011 remand, the Board instructed the agency of original jurisdiction to schedule the Veteran for VA examinations to assess the nature and etiology of his claimed traumatic brain injury and headaches.  VA examinations were scheduled for a date in June 2011, but the Veteran failed to report for the examinations.  He subsequently contacted the agency of original jurisdiction, explained that the notice of the examinations was not received far enough in advance of the scheduled examinations so as to allow him to attend the examinations, and he requested that the examinations be re-scheduled.  

The requested examinations were re-scheduled for a date in April 2012, but the Veteran again failed to report for the examinations.  He and his representative have explained that the notice of the examinations was not received until the day after the examinations were to be held and they have requested that the examinations once again be re-scheduled.  
In light of the Veteran's contention that he did not receive timely notice of the scheduled VA examinations and the fact that there is no evidence in the claims file to suggest otherwise, the Board finds that good cause has been shown for his failure to report to the previous VA examinations.  Hence, a remand is necessary to again attempt to afford the Veteran VA examinations to assess the nature and etiology of his claimed traumatic brain injury and headaches.

Moreover, VA has adopted specific procedures to be followed when a Veteran alleges exposure to mustard gas in service, but claims service connection for a disease not listed in 38 C.F.R. § 3.316 (2013).  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 1, Section F, Paragraph 21(b) (December 16, 2011), directs, that in such circumstances, a request will be sent to the Veteran to submit medical or scientific evidence showing a causal relationship between the disease claimed and exposure to mustard gas.  Any further requests for evidence of full body exposure to mustard gas are only necessary if the Veteran submits such medical or scientific evidence.  VA Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 1, Section F, Paragraph 21(b) (December 16, 2011).  

The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000); Patton v. West, 12 Vet. App. 272, 282 (1999).  The Veteran has not been requested to submit any medical or scientific evidence showing a causal relationship between his claimed headaches and exposure to mustard gas.  The absence of such a request is potentially prejudicial in that such a request would serve to inform him of information needed to substantiate the claim and provide an opportunity for him to submit the missing information.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  Consistent with M21-1 MR, Part IV, Subpart ii, Chapter 1, Section F, Paragraph 21(b), the agency of original jurisdiction shall ask the Veteran to submit medical or scientific evidence showing a causal relationship between his claimed headache disability and exposure to mustard gas.  If the Veteran submits such evidence, complete any further necessary development as provided in M21-1 MR, Part IV, Subpart ii, Chapter 1, Section F.  

A copy of the letter sent to the Veteran and all documentation of any further indicated development shall be included in the claims file.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA traumatic brain injury examination to determine the nature and etiology of any current residuals of a traumatic brain injury.  All indicated tests and studies shall be conducted.  The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

Notice of the date and time of the examination shall be sent to both the Veteran and his representative.

For any current residual of a traumatic brain injury identified (i.e. any such residual diagnosed since July 2007), the examiner shall answer the following question:

Is it at least as likely as not that the current residual of a traumatic brain injury had its onset during service, is related to the Veteran's reported head injuries in service due to explosions from improvised explosive devices, is related to his headaches in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on any residuals of a traumatic brain injury diagnosed since July 2007, all reports of headaches in the Veteran's service treatment records (including the June, September, and October 2005 reports of headaches), the Veteran's reported head injuries in service due to explosions from improvised explosive devices, and his reports of headaches in the years since service.  For purposes of the above opinion, the examiner must presume that the Veteran's reports of head injuries and headaches in service are accurate.

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report head injuries and headaches in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so. (The absence of evidence of treatment for head injuries and headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The agency of original jurisdiction shall schedule the Veteran for a VA examination to determine the etiology of his current headache disability.  All indicated tests and studies shall be conducted.  The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

Notice of the date and time of the examination shall be sent to both the Veteran and his representative.
For each current headache disability identified (i.e. any headache disability diagnosed since July 2007, including migraine and tension headaches), the examiner shall answer the following question:

Is it at least as likely as not that the current headache disability had its onset during service, is related to the Veteran's reported head injuries in service due to explosions from improvised explosive devices, is related to his headaches in service, is related to exposure to mustard gas or sarin gas in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on all headache disabilities diagnosed since July 2007 (including migraine and tension headaches), all reports of headaches in the Veteran's service treatment records (including the June, September, and October 2005 reports of headaches), the Veteran's reported head injuries in service due to explosions from improvised explosive devices, his reported exposure to mustard gas and sarin gas in service, and his reports of headaches in the years since service.  For purposes of the above opinion, the examiner must presume that the Veteran's reports of head injuries and headaches in service are accurate.

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report head injuries, headaches, and potential exposure to mustard gas and sarin gas in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so. (The absence of evidence of treatment for head injuries and headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  If the Veteran fails to report for a scheduled VA examination, documentation must be obtained and associated with the claims file which shows that notice of the scheduled examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The agency of original jurisdiction shall review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claims adjudication.

7.  The agency of original jurisdiction shall readjudicate the Veteran's claims.  If a benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The purpose of this remand is to obtain additional information.  No inference should be drawn regarding the final disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


